DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, and 13-19 are pending. Claims 2 and 12 have been canceled.
The foreign priority document JP2017-049041 filed on March 14, 2017 has been received and it is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JP 2016-189300, with attached machine translation) in view of Hashimoto (US 2015/0255781) and in further view of Okamoto (US 2006/0088762).
With regard to claims 1, 5, 11, and 19, Sano et al. teach a battery comprising a laminated electrode group and a non-aqueous electrolyte, wherein the electrode group comprises a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode (abstract, first paragraph under “Description of Embodiments” on page 2 of the attached translation).
Each of the positive electrode and negative electrode contains a current collector sheet and an electrode active material layer formed on a surface thereof (abstract).
Sano et al. specifically teach a positive electrode active layer comprising 100 parts by mass of LiNi0.8Co0.16 Al0.04 O2 as positive electrode active material, 0.75 parts of acetylene black as conductive agent, and 0.75 parts of PVDF (sixth paragraph on page 11 of the attached translation and par.0073 of the original document).
The amount of conductive agent is 0.73wt% of the positive electrode active layer, which is within the ranges in claims 1 and 11.
PVDF (polyvinylidene fluoride) is a fluorine-based binder, and also meets the limitations of claim 5.The amount of PVDF is 0.73wt% of the positive electrode active layer, which is within the ranges in claims 1 and 11.
LiNi0.8Co0.16 Al0.04 O2 is a lithium composite oxide with layered rock salt type structure of formula (A) in par.0023-0024 the specification of the instant application wherein q=0, r=0.2, M1 is Al and Co, and z=0. Therefore, LiNi0.8Co0.16 Al0.04 O2 meets the limitations of claims 1 and 11 for the positive electrode active material.
Sano et al. do not specifically the melting point of PVDF.
Hashimoto teaches a lithium-type storage battery comprising an electrode body including a positive electrode, a separator, and a negative electrode. The positive electrode has a positive electrode active material layer (abstract, par.0054), which includes a positive electrode active material, an electric conductive filler, and a binder (par.0057). The binder may be PVDF (polyvinylidene fluoride) with a melting point of 150oC (par.0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVDF with a melting point of 150oC in the positive electrode active layer of Sano et al., as this binder is clearly taught by Hashimoto for this purpose.
PVDF with a melting point of 150oC meets the limitations of claims 1 and 11.
Sano et al. and Hashimoto fail to teach the intermediate layer in claims 1 and 11.
Okamoto teaches a non-aqueous electrolyte battery wherein a separator and the electrodes are bonded with an adhesive layer, wherein the adhesive layer comprises a fluorine-based polymer, such as a polyvinylidene fluoride-based polymer and an inorganic solid filler (abstract). The battery has improved safety and discharge performance (par.0008-0009).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the adhesive layers of Okamoto between the separator and the electrodes of Sano modified by Hashimoto, in order to improve the safety and discharge performance of the battery.
Okamoto further shows an adhesive layer comprising a polyvinylidene fluoride-hexafluoropropylene copolymer mixed with Al2O3 particles (Example 8 in fig.2, par.0034). The battery of Example 8 has improved cycle life characteristics and safety (par.0047).
An adhesive layer comprising polyvinylidene fluoride-hexafluoropropylene copolymer mixed with Al2O3 particles is equivalent to the intermediate layer in claims 1, 11, and 19.
Therefore, the lithium ion battery of Sano modified by Hashimoto and Okamoto is equivalent to the battery in claims 1, 5, 11, and 19 of the instant application.
With regard to claims 3 and 4, Sano et al. teach a battery comprising a non-aqueous electrolyte (abstract, first paragraph under “Description of Embodiments” on page 2 of the attached translation).
The electrolyte needs to be in contact with the anode and the cathode in order for the battery to function. Therefore, the polyvinylidene fluoride-hexafluoropropylene copolymer in the adhesive layer holds the non-aqueous liquid electrolyte in contact with the cathode and the anode of Sano modified by Hashimoto and Okamoto.
A non-aqueous liquid electrolyte retained/impregnated in PVDF-HP copolymer forms a gel electrolyte, as evidenced in par.par.0032 of Oh et al. (US 2005/0274000).
With regard to claims 6-8, Okamoto shows an adhesive layer comprising a polyvinylidene fluoride-hexafluoropropylene copolymer mixed with Al2O3 particles (Example 8 in fig.2, par.0034).
With regard to claim 10, Sano et al. teach that the battery includes an exterior package body (abstract), which is in form of a laminated film (see “Exterior body” on page 10 of the attached translation).

Claims 1, 5-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (JP 2010-080188 with attached translation) in view of Hashimoto (US 2015/0255781) and in further view of Okamoto (US 2006/0088762).
With regard to claims 1, 5, 11, and 19, Yamaguchi et al. teach a secondary battery comprising a positive electrode (21), a negative electrode (22), and an electrolyte impregnated into a separator (23) arranged between the positive electrode (21) and the negative electrode (22) (abstract).
	The positive electrode (21) comprises a positive electrode active material and a conductive agent (second paragraph on page 4 of the attached translation), and the positive electrode active material may be LixNi1-z CozO2 (z<1), or LixNi(1-v-w)CovMnwO2 (v+w<1) (fourth paragraph on page 4 of the attached translation).
LixNi1-z CozO2 (z<1) is a lithium composite oxide with layered rock salt type structure of formula (A) in par.0023-0024 the specification of the instant application wherein q=0, M1 is Co, and z=0.
 LixNi(1-v-w)CovMnwO2 (v+w<1) is a lithium composite oxide with layered rock salt type structure of formula (A) in par.0023-0024 the specification of the instant application wherein M1 is Co, and z=0. 
Yamaguchi et al. teach a positive electrode comprising 0.8wt% of Ketjen black as conductive agent and 1.2wt% of PVDF as binder (first paragraph on page 16 of the attached translation).
The amounts of conductive agent in the positive electrode active layer is within the ranges in claims 1 and 11.
PVDF (polyvinylidene fluoride) is a fluorine-based binder, and also meets the limitations of claim 5. The amount of PVDF is 1.2wt% of the positive electrode active layer, which is within the ranges in claims 1 and 11.
Yamaguchi et al. do not specifically the melting point of PVDF.
Hashimoto teaches a lithium-type storage battery comprising an electrode body including a positive electrode, a separator, and a negative electrode. The positive electrode has a positive electrode active material layer (abstract, par.0054), which includes a positive electrode active material, an electric conductive filler, and a binder (par.0057). The binder may be PVDF (polyvinylidene fluoride) with a melting point of 150oC (par.0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVDF (polyvinylidene fluoride) with a melting point of 150oC in the positive electrode active layer of Yamaguchi et al., as this binder is clearly taught by Hashimoto for this purpose.
PVDF (polyvinylidene fluoride) with a melting point of 150oC meets the limitations of claims 1 and 11.
Yamaguchi et al. and Hashimoto fail to teach the intermediate layer in claims 1 and 11.
Okamoto teaches a non-aqueous electrolyte battery wherein a separator and the electrodes are bonded with an adhesive layer, wherein the adhesive layer comprises a fluorine-based polymer, such as a polyvinylidene fluoride-based polymer and an inorganic solid filler (abstract). The battery has improved safety and discharge performance (par.0008-0009).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the adhesive layers of Okamoto between the separator and the electrodes of Yamaguchi modified by Hashimoto, in order to improve the safety and discharge performance of the battery.
Okamoto further shows an adhesive layer comprising a polyvinylidene fluoride-hexafluoropropylene copolymer mixed with Al2O3 particles (Example 8 in fig.2, par.0034). The battery of Example 8 has improved cycle life characteristics and safety (par.0047).
An adhesive layer comprising polyvinylidene fluoride-hexafluoropropylene copolymer mixed with Al2O3 particles is equivalent to the intermediate layer in claims 1, 11, and 19.
Therefore, the lithium ion battery of Yamaguchi modified by Hashimoto and Okamoto is equivalent to the battery in claims 1, 5, 11, and 19 of the instant application.
With regard to claims 6-8, Okamoto shows an adhesive layer comprising a polyvinylidene fluoride-hexafluoropropylene copolymer mixed with Al2O3 particles (Example 8 in fig.2, par.0034).
With regard to claims 9 and 10, Yamaguchi et al.  teach that the positive electrode, negative electrode, and the separator form a flat wound body housed inside the two film-like exterior members (40)(first paragraph on page 15 of the attached translation and fig.3). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JP 2016-189300, with attached machine translation) in view of Hashimoto (US 2015/0255781) and in further view of Roh et al. (EP 2 448 055).
With regard to claim 13, Sano et al. teach a positive electrode active layer comprising 100 parts by mass of LiNi0.8Co0.16 Al0.04 O2 as positive electrode active material, 0.75 parts of acetylene black as conductive agent, and 0.75 parts of PVDF (sixth paragraph on page 11 of the attached translation and par.0073 of the original document).
The amount of conductive agent is 0.73wt% of the positive electrode active layer, which is within the claimed range.
PVDF (polyvinylidene fluoride) is a fluorine-based binder. The amount of PVDF is 0.73wt% of the positive electrode active layer, which is within the claimed range.
LiNi0.8Co0.16 Al0.04 O2 is a lithium composite oxide with layered rock salt type structure of formula (A) in par.0023-0024 the specification of the instant application wherein q=0, r=0.2, M1 is Al and Co, and z=0. Therefore, LiNi0.8Co0.16 Al0.04 O2 meets the claim limitations for the positive electrode active material.
Sano et al. do not specifically the melting point of PVDF.
Hashimoto teaches a lithium-type storage battery comprising an electrode body including a positive electrode, a separator, and a negative electrode. The positive electrode has a positive electrode active material layer (abstract, par.0054), which includes a positive electrode active material, an electric conductive filler, and a binder (par.0057). The binder may be PVDF (polyvinylidene fluoride) with a melting point of 150oC (par.0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVDF with a melting point of 150oC in the positive electrode active material layer of Sano et al., as this binder is clearly taught by Hashimoto for this purpose.
	Sano et al. and Hashimoto fail to teach the surface layer in claim 13.
Roh et al. teach a rechargeable lithium battery comprising a positive electrode, a negative electrode, and a separator between the positive and the negative electrode. A positive electrode protective layer is formed on the surface of the positive electrode (abstract). The positive electrode protective layer prevents or reduces the rapid decrease of battery capacity and cycle-life by suppressing or reducing the elution of the transition element ion of a positive active material into an electrolyte at high temperature (par.0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply a positive electrode protective layer onto the positive electrode of Sano modified by Hashimoto, in order to prevent or reduce the rapid decrease of battery capacity and cycle-life.
Roh et al. teach a positive electrode protective layer comprising poly(vinylidene fluoride-hexafluoropropylene)(PVDF-HFP) (Example 1, par.0059-0061).
This positive electrode protective layer is equivalent to the “surface layer provided on a surface of the positive active material layer, and includes a fluororesin including a vinylidene fluoride-hexafluoropropylene copolymer”.
The positive electrode of Sano modified by Hashimoto and Roh is equivalent to the positive electrode in claim 13.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JP 2016-189300, with attached machine translation) in view of Hashimoto (US 2015/0255781) and in further view of Okamoto (US 2006/0088762) as applied to claim 1 and in further view of Phillips et al. (US 2005/0253553).
With regard to claim 14, Sano modified by Hashimoto and Okamoto teach the battery of claim 1 (see paragraph 6 above). 
Sano et al. teach a battery with reduced risk of short circuit (see “Technical Field” on page 1 of the attached translation).
Sano et al., Hashimoto, and Okamoto fail to teach the battery pack in claim 14.
Phillips et al. teach that a battery pack is formed from a plurality of batteries and a controller controlling the charging and discharging the battery pack, and provide safety and control functions (par.0030).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the battery of Sano modified by Hashimoto and Okamoto in the battery pack of Phillips, in order to take advantage of the battery properties.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JP 2016-189300, with attached machine translation) in view of Hashimoto (US 2015/0255781) and in further view of Okamoto (US 2006/0088762) as applied to claim 1 and in further view of Yanagihara (WO 2016/017077, with citations from the English equivalent US 2017/0207444).
With regard to claim 15, Sano modified by Hashimoto and Okamoto teach the battery of claim 1 (see paragraph 6 above). 
Sano et al. teach a battery with reduced risk of short circuit (see “Technical Field” on page 1 of the attached translation).
Sano et al., Hashimoto, and Okamoto fail to teach the electronic device in claim 15.
Yanagihara et al. teach an electronic device including a battery, wherein the electronic device receives power supply from the battery (par.0038).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the battery of Sano modified by Hashimoto and Okamoto in the electronic device, in order to take advantage of the battery properties.
With regard to claim 16, Sano modified by Hashimoto and Okamoto teach the battery of claim 1 (see paragraph 6 above). 
Sano et al. teach a battery with reduced risk of short circuit (see “Technical Field” on page 1 of the attached translation).
Sano et al., Hashimoto, and Okamoto fail to teach the electric motor vehicle in claim 16.
Yanagihara et al. teach an electric vehicle including a battery, a conversion device configured to convert the power supplied from the battery into driving power, and a control device configured to perform information processing regarding vehicle control based on information regarding the battery (par.0039).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the battery of Sano modified by Hashimoto and Okamoto in the electric vehicle, in order to take advantage of the battery properties.
With regard to claim 17, Sano modified by Hashimoto and Okamoto teach the battery of claim 1 (see paragraph 6 above). 
Sano et al. teach a battery with reduced risk of short circuit (see “Technical Field” on page 1 of the attached translation).
Sano et al., Hashimoto, and Okamoto fail to teach the power storage device in claim 17.
Yanagihara et al. teach a power storage device including a battery, wherein the power storage device supplies power to an electronic device connected to the battery (par.0040).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the battery of Sano modified by Hashimoto and Okamoto in the power storage device, in order to take advantage of the battery properties.
With regard to claim 18, Sano modified by Hashimoto and Okamoto teach the battery of claim 1 (see paragraph 6 above). 
Sano et al. teach a battery with reduced risk of short circuit (see “Technical Field” on page 1 of the attached translation).
Sano et al., Hashimoto, and Okamoto fail to teach the power system in claim 18.
Yanagihara et al. teach a power system which may receive power from a battery (par.0041).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the battery of Sano modified by Hashimoto and Okamoto in the power system, in order to take advantage of the battery properties.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claims 1, 3-11, and 19 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 7,846,584) in view of Hashimoto (US 2015/0255781) and in further view of Okamoto (US 2006/0088762) is withdrawn following the applicant’s amendments to claims 1 and 11;
-the rejection of claims 1, 3, 5, 9-11, 13, and 19 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 7,846,584) in view of Hashimoto (US 2015/0255781) and in further view of Roh et al. (EP 2 448 055) is withdrawn following the applicant’s amendments to claims 1, 11, and 13;
-the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 7,846,584) in view of Hashimoto (US 2015/0255781) and in further view of Okamoto (US 2006/0088762) as applied to claim 1 and in further view of Phillips et al. (US 2005/0253553) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 15-18 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 7,846,584) in view of Hashimoto (US 2015/0255781) and in further view of Okamoto (US 2006/0088762) as applied to claim 1 and in further view of Yanagihara (WO 2016/017077, with citations from the English equivalent US 2017/0207444) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1, 3-11, and 13-19 are shown in paragraphs 5-10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722